           Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 1 of 23



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 CRISTIAN            RIVERA           VILLAGOMEZ,
 individually and on behalf of others similarly
 situated,                                                           COMPLAINT

                                    Plaintiff,
                                                            COLLECTIVE ACTION UNDER
                  -against-                                      29 U.S.C. § 216(b)

 247 DELI LLC (D/B/A DELICATESSEN), 247
 DELICATESSEN MANAGEMENT GROUP                                          ECF Case
 LLC (D/B/A DELICATESSEN), MARK T
 AMADEI,       ANDREW      GLASSBERG,
 MICHAEL FERRERO, FABIAN DOE, and
 JEFF CURRAN,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Cristian Rivera Villagomez (“Plaintiff Rivera” or “Mr. Rivera”), individually and

on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

P.C., upon his knowledge and belief, and as against 247 Deli LLC (d/b/a Delicatessen), 247

Delicatessen Management Group LLC (d/b/a Delicatessen), (“Defendant Corporations”), Mark T

Amadei, Andrew Glassberg, Michael Ferrero, Fabian Doe, and Jeff Curran, (“Individual

Defendants”), (collectively, “Defendants”), alleges as follows:
            Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 2 of 23



                                      NATURE OF ACTION

       1.     Plaintiff Rivera is a former employee of Defendants 247 Deli LLC (d/b/a

Delicatessen), 247 Delicatessen Management Group LLC (d/b/a Delicatessen), Mark T Amadei,

Andrew Glassberg, Michael Ferrero, Fabian Doe, and Jeff Curran.

       2.      Defendants own, operate, or control a restaurant, located at 54 Prince Street, New

York, NY 10012 under the name “Delicatessen.”

       3.     Upon information and belief, individual Defendants Mark T Amadei, Andrew

Glassberg, Michael Ferrero, Fabian Doe, and Jeff Curran, serve or served as owners, managers,

principals, or agents of Defendant Corporations and, through these corporate entities, operate or

operated the restaurant as a joint or unified enterprise.

       4.     Plaintiff Rivera was employed as a delivery worker at the restaurant located at 54

Prince Street, New York, NY 10012.

       5.     Plaintiff Rivera was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to cleaning the windows, cleaning the sidewalk, taking out the trash, running errand

for the owners to buy food for the owners, the owner's girlfriend and friends, picking up laundry,

picking up clothes and accessories at stores for the owner, bringing things to the owner’s apartment

such as a washing machine, taking things such as kitchen equipment when Defendant Michael

Ferrero was cooking at home and stocking deliveries in the basement (hereafter the “non-tipped

duties”).

       6.     At all times relevant to this Complaint, Plaintiff Rivera worked for Defendants

without appropriate minimum wage compensation for the hours that he worked.




                                                 -2-
             Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 3 of 23



        7.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Rivera appropriately for any hours worked at the straight rate of pay.

        8.     Defendants employed and accounted for Plaintiff Rivera as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.

        9.     Regardless, at all relevant times, Defendants paid Plaintiff Rivera at a rate that was

lower than the required tip-credit rate.

        10.    However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Rivera’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        11.    Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Rivera’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Rivera at the minimum wage rate and enabled them to pay him at the tip-credit rate (which they

still failed to do).

        12.    In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiff Rivera’s and other tipped employees’ tips and made unlawful deductions from Plaintiff

Rivera’s and other tipped employees’ wages.

        13.    Defendants’ conduct extended beyond Plaintiff Rivera to all other similarly situated

employees.

        14.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rivera and other employees to work without providing the minimum wage

compensation required by federal and state law and regulations.



                                                 -3-
           Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 4 of 23



         15.   Plaintiff Rivera now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and

650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.

         16.   Plaintiff Rivera seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

         17.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Rivera’s state law claims under 28

U.S.C. § 1367(a).

         18.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a restaurant located in this district. Further, Plaintiff Rivera was employed by Defendants

in this district.

                                              PARTIES

                                               Plaintiff

         19.   Plaintiff Cristian Rivera Villagomez (“Plaintiff Rivera” or “Mr. Rivera”) is an adult

individual residing in Bronx County, New York.

         20.   Plaintiff Rivera was employed by Defendants at Delicatessen from approximately

October 2012 until on or about November 5, 2018.



                                                 -4-
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 5 of 23



       21.   Plaintiff Rivera consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                            Defendants

       22.   At all relevant times, Defendants owned, operated, or controlled a restaurant, located

at 54 Prince Street, New York, NY 10012 under the name “Delicatessen.”

       23.   Upon information and belief, 247 Deli LLC (d/b/a Delicatessen) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 54 Prince Street, New York, NY 10012.

       24.   Upon information and belief, 247 Delicatessen Management Group LLC (d/b/a

Delicatessen) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 54 Prince Street,

New York, NY 10012.

       25.   Defendant Mark T Amadei is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Mark T Amadei is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Mark T Amadei possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Rivera, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       26.   Defendant Andrew Glassberg is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Andrew Glassberg is



                                                -5-
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 6 of 23



sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Andrew Glassberg possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Rivera, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       27.   Defendant Michael Ferrero is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Michael Ferrero is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Michael Ferrero possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Rivera, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       28.   Defendant Fabian Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Fabian Doe is sued individually

in his capacity as a manager of Defendant Corporations. Defendant Fabian Doe possesses

operational control over Defendant Corporations and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Rivera, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       29.   Defendant Jeff Curran is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jeff Curran is sued individually in



                                                -6-
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 7 of 23



his capacity as a manager of Defendant Corporations. Defendant Jeff Curran possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

He determines the wages and compensation of the employees of Defendants, including Plaintiff

Rivera, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       30.   Defendants operate a restaurant located in the Soho neighborhood of Manhattan in

New York City.

       31.   Individual Defendants, Mark T Amadei, Andrew Glassberg, Michael Ferrero, Fabian

Doe, and Jeff Curran, possess operational control over Defendant Corporations, possess ownership

interests in Defendant Corporations, or control significant functions of Defendant Corporations.

       32.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       33.   Each Defendant possessed substantial control over Plaintiff Rivera’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Rivera, and all similarly situated individuals,

referred to herein.

       34.   Defendants jointly employed Plaintiff Rivera (and all similarly situated employees)

and are Plaintiff Rivera’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       35.   In the alternative, Defendants constitute a single employer of Plaintiff Rivera and/or

similarly situated individuals.



                                               -7-
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 8 of 23



       36.    Upon information and belief, Individual Defendants Mark T Amadei, Andrew

Glassberg, and Michael Ferrero operate Defendant Corporations as either alter egos of themselves

and/or failed to operate Defendant Corporations as entities legally separate and apart from

themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                Corporations, by, amongst other things, failing to hold annual meetings or

                maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       37.    At all relevant times, Defendants were Plaintiff Rivera’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire

Plaintiff Rivera, controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for Plaintiff Rivera’s services.




                                                 -8-
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 9 of 23



       38.   In each year from 2012 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       39.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiff

       40.   Plaintiff Rivera is a former employee of Defendants who ostensibly was employed

as a delivery worker. However, he spent over 20% of each shift performing the non-tipped duties

described above.

       41.   Plaintiff Rivera seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                               Plaintiff Cristian Rivera Villagomez

       42.   Plaintiff Rivera was employed by Defendants from approximately October 2012 until

on or about November 5, 2018.

       43.   Defendants ostensibly employed Plaintiff Rivera as a delivery worker.

       44.   However, Plaintiff Rivera was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       45.   Although Plaintiff Rivera ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       46.   Plaintiff Rivera regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       47.   Plaintiff Rivera’s work duties required neither discretion nor independent judgment.



                                                -9-
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 10 of 23



         48.   From approximately November 2012 until on or about November 2015, Plaintiff

Rivera worked from approximately 5:00 p.m. until on or about 11:00 p.m., 2 days a week and from

approximately 5:00 p.m. until on or about 11:30 p.m., 3 days a week (typically 28.5 hours per

week).

         49.   From approximately November 2015 until on or about November 5, 2018, Plaintiff

Rivera worked from approximately 11:00 a.m. until on or about 5:00 p.m., Sundays through

Fridays (typically 36 hours per week).

         50.   Throughout his employment, Defendants paid Plaintiff Rivera his wages by check.

         51.   However, prior to 2015, Defendants paid Plaintiff Rivera all his tips in cash.

         52.   From approximately November 2012 until on or about December 2013, Defendants

paid Plaintiff Rivera $7.00 per hour.

         53.   From approximately January 2014 until on or about December 2017, Defendants paid

Plaintiff Rivera $8.00 per hour.

         54.   From approximately January 2018 until on or about November 5, 2018, Defendants

paid Plaintiff Rivera $8.65 per hour.

         55.   For approximately his last week of employment, Defendants did not pay Plaintiff

Rivera any wages for his work.

         56.   Plaintiff Rivera’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

         57.   For example, Defendants required Plaintiff Rivera to work an additional 30 minutes

past his scheduled departure time often, and did not pay him for the additional time he worked.

         58.   Defendants never granted Plaintiff Rivera any breaks or meal periods of any kind.




                                                 - 10 -
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 11 of 23



       59.   Nevertheless, throughout his first year of employment, Defendants deducted $5 from

Plaintiff Rivera’s weekly paycheck for meals he never ate.

       60.   Plaintiff Rivera was never notified by Defendants that his tips were being included

as an offset for wages.

       61.   Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Rivera’s wages.

       62.   Defendants withheld a portion of Plaintiff Rivera’s tips; specifically, Defendants

pocketed 2% of all the tips customers paid to Plaintiff. Furthermore, on approximately two

occasions, Plaintiff Rivera was not given his tips at all.

       63.   On a number of occasions, Defendants required Plaintiff Rivera to sign a document,

the contents of which he was not allowed to review in detail. Specifically, Defendants required

Plaintiff Rivera to sign a blank document when he missed one day of work.

       64.   Defendants took improper and illegal deductions from Plaintiff Rivera’s wages;

specifically, during his first year of employment, Defendants deducted $5 from Plaintiff Rivera's

paycheck for food he did not eat and $20 to $30 for unknown reasons.

       65.   At least prior to 2015, Defendants did not provide Plaintiff Rivera an accurate

statement of wages, as required by NYLL 195(3).

      66.    Defendants did not give any notice to Plaintiff Rivera, in English and in Spanish

(Plaintiff Rivera’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      67.    Defendants required Plaintiff Rivera to purchase “tools of the trade” with his own

funds—including five bicycles, sets of lights, taxis for deliveries and weekly Metro Cards.

                            Defendants’ General Employment Practices



                                                 - 11 -
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 12 of 23



      68.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rivera (and all similarly situated employees) to work without paying him

appropriate minimum wage as required by federal and state laws.

      69.    Plaintiff Rivera was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      70.    Defendants’ pay practices resulted in Plaintiff Rivera not receiving payment for all

his hours worked, and resulted in Plaintiff Rivera’s effective rate of pay falling below the required

minimum wage rate.

      71.    Defendants habitually required Plaintiff Rivera to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      72.    Defendants required Plaintiff Rivera and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      73.     Plaintiff Rivera and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      74.    Plaintiff Rivera’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      75.     Plaintiff Rivera and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.




                                                - 12 -
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 13 of 23



      76.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Rivera’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      77.    New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      78.    In violation of federal and state law as codified above, Defendants classified Plaintiff

Rivera and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required tip-credit rate when they should have classified them as non-tipped employees and

paid them at the minimum wage rate.

      79.    Defendants failed to inform Plaintiff Rivera who received tips that Defendants

intended to take a deduction against Plaintiff Rivera’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      80.    Defendants failed to inform Plaintiff Rivera who received tips, that his tips were

being credited towards the payment of the minimum wage.

      81.    Defendants failed to maintain a record of tips earned by Plaintiff Rivera who worked

as a delivery worker for the tips he received.

      82.    As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiff Rivera who received tips, by engaging in a pattern, practice, and/or

policy of violating the FLSA and the NYLL. This policy and pattern or practice included depriving

delivery workers of a portion of the tips earned during the course of employment.



                                                 - 13 -
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 14 of 23



      83.    Defendants unlawfully misappropriated charges purported to be gratuities received

by Plaintiff Rivera and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      84.    Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the

tip credit and pay them the full hourly minimum wage.

      85.    On a number of occasions, Defendants required Plaintiff Rivera to sign a document

the contents of which he was not allowed to review in detail.

      86.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Rivera (and similarly situated individuals) worked,

and to avoid paying Plaintiff Rivera properly for his full hours worked.

      87.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      88.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Rivera and other similarly situated former workers.

      89.    Defendants failed to provide Plaintiff Rivera and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of




                                                - 14 -
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 15 of 23



pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

      90.    Defendants failed to provide Plaintiff Rivera and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                           FLSA COLLECTIVE ACTION CLAIMS

      91.     Plaintiff Rivera brings his FLSA minimum wage and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly

situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      92.    At all relevant times, Plaintiff Rivera and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and willfully

failing to keep records as required under the FLSA.




                                                - 15 -
           Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 16 of 23



      93.       The claims of Plaintiff Rivera stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      94.       Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      95.       At all times relevant to this action, Defendants were Plaintiff Rivera’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

power to hire and fire Plaintiff Rivera (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      96.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      97.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          98.   Defendants failed to pay Plaintiff Rivera (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      99.       Defendants’ failure to pay Plaintiff Rivera (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      100.      Plaintiff Rivera (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                 - 16 -
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 17 of 23



                                 SECOND CAUSE OF ACTION

               VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      101.    Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      102.   At all times relevant to this action, Defendants were Plaintiff Rivera’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Rivera, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      103.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Rivera less than the minimum wage.

      104.   Defendants’ failure to pay Plaintiff Rivera the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      105.   Plaintiff Rivera was damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                  REQUIREMENTS OF THE NEW YORK LABOR LAW

      106.    Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      107.   Defendants failed to provide Plaintiff Rivera with a written notice, in English and in

Spanish (Plaintiff Rivera’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used



                                                - 17 -
           Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 18 of 23



by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      108.    Defendants are liable to Plaintiff Rivera in the amount of $5,000, together with costs

and attorneys’ fees.

                                FOURTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      109.    Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      110.    With each payment of wages, Defendants failed to provide Plaintiff Rivera with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      111.    Defendants are liable to Plaintiff Rivera in the amount of $5,000, together with costs

and attorneys’ fees.

                                  FIFTH CAUSE OF ACTION

                            RECOVERY OF EQUIPMENT COSTS




                                                - 18 -
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 19 of 23



      112.   Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      113.   Defendants required Plaintiff Rivera to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      114.   Plaintiff Rivera was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                             OF THE NEW YORK LABOR LAW

      115.   Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      116.   At all relevant times, Defendants were Plaintiff Rivera’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

      117.   New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the

gratuities received by an employee, or retaining any part of a gratuity, or any charge purported to

be a gratuity, for an employee.

      118.   Defendants unlawfully misappropriated a portion of Plaintiff Rivera’s tips that were

received from customers.

      119.   Defendants knowingly and intentionally retained a portion of Plaintiff Rivera’s tips

in violations of the NYLL and supporting Department of Labor Regulations.

      120.   Plaintiff Rivera was damaged in an amount to be determined at trial.



                                               - 19 -
           Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 20 of 23



                                 SEVENTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      121.      Plaintiff Rivera repeats and realleges all paragraphs above as though fully set forth

herein.

      122.      At all relevant times, Defendants were Plaintiff Rivera’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

      123.      Defendants made unlawful deductions from Plaintiff Rivera’s wages including, but

not limited to, deductions for meals he never ate and other wage deductions for reasons he was

never provided with.

      124.      The deductions made from Plaintiff Rivera’s wages was not authorized or required

by law.

      125.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Rivera’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

      126.      Plaintiff Rivera was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rivera respectfully requests that this Court enter judgment

against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;



                                                 - 20 -
          Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 21 of 23



        (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Rivera and the FLSA Class

members;

        (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Rivera’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Rivera and the FLSA Class members;

        (e)     Awarding Plaintiff Rivera and the FLSA Class members damages for the amount

of unpaid minimum wage and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

        (f)     Awarding Plaintiff Rivera and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage, and damages for

any improper deductions or credits taken against wages under the FLSA as applicable pursuant to

29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Rivera;

        (h)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Rivera’s compensation, hours, wages and any deductions or

credits taken against wages;

        (i)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Rivera;

        (j)     Awarding Plaintiff Rivera damages for the amount of unpaid minimum wage, and



                                              - 21 -
         Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 22 of 23



for any improper deductions or credits taken against wages as applicable

       (k)     Awarding Plaintiff Rivera damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (l)     Awarding Plaintiff Rivera liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage shown to be owed pursuant to NYLL § 663

as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (m)     Awarding Plaintiff Rivera and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (n)      Awarding Plaintiff Rivera and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

 Plaintiff Rivera demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       November 13, 2018

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff


                                                - 22 -
             Case 1:18-cv-10515-KPF Document 1 Filed 11/13/18 Page 23 of 23
          Michael Faillace & Associates,P.C.
                                             Employment and Litigation Attorneys



60 E 42"'' Street, Suite 4510                                                                      Telephone:(212) 317-1200
New York, New York 10165                                                                            Facsimile:(212) 317-1620



Faiiiace@empioyinentcompiiance.com




                                                                                November 12, 2018

BY HAND




TO:        Clerk of Court,



I hereby consent to join this lawsuit as a party plaintiff.(Yo, por medio de este documento, doy
mi consentimiento para formar parte de la demanda como uno de los demandantes.)


Name / Nombre:                              Cristian Rivera Villagomez
Legal Representative / Abogado:             Michael Faillace & Associates, P.C.

                                                    V
Signature / Firma:                                      I.             ^< Y vy -                  /a
Date / Fecha:                                 12 de noviembre de 2018




                                 Certified as a minority-owned business in the State ofNew York
